Title: To Benjamin Franklin from John Foxcroft, 5 November 1771
From: Foxcroft, John
To: Franklin, Benjamin


Dear Sir
Philada. Novr. 5th. 1771 I was favour’d by my Brother with a few Lines from you, just Acquainting me with your Intentions of taking a Trip to Ireland. I hope this will find you safe return’d and in Good health.
I expect two Casks of Flour up every tide Manufactured by the same Man who I had the other two off, if they get up by Friday they will come in Falconer if not it will be too late, and they will come by the next Vessel. Mrs. F joins me in best Compliments to your self Mrs. Stevenson and Family. I am &c.
John Foxcroft
 
Addressed: To / Benjamin Franklin Esqr. / at Mrs. Stevensons / in Craven Street Strand / London / J. Free Foxcroft
